Citation Nr: 0215972	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  95-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paralysis of the lower 
extremities due to carbon tetrachloride exposure.


REPRESENTATION

Appellant represented by:	Oliver W. Nelson, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  This case was before the Board in June 1998, at which 
time the Board denied the veteran's claim of entitlement to 
service connection for paralysis of the lower extremities due 
to carbon tetrachloride exposure.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in October 2000, the Court 
vacated the June 1998 Board decision and remanded the case to 
the Board, for readjudication consistent with the Court's 
order.  In compliance with the Court's order, the Board 
remanded this case to the RO in February 2001 for further 
development.


FINDING OF FACT

There is no competent evidence of paralysis of the lower 
extremities is due to active military service, or any 
incident therein, to include exposure to carbon 
tetrachloride.


CONCLUSION OF LAW

Paralysis of the lower extremities was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A (West Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's decision in the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The veteran has been provided with numerous VA examinations 
in connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing service connection, and he has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental statement 
of the case provided the veteran with adequate notice of what 
the law requires to award entitlement to service connection 
for paralysis of the extremities.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of this claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
reported for, VA examinations.  The statement and 
supplemental statement of the case also provided notice to 
the veteran of what the evidence of record, to include the VA 
examinations, revealed.  Additionally, they provided notice 
of what the remaining evidence showed, including any evidence 
identified by the veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  In this respect, the RO 
complied with a Board remand dated in February 2001.  Because 
no additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify him what 
evidence would be secured by VA and what evidence he should 
secure is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that he was exposed to carbon 
tetrachloride in service, and that his paralysis of the lower 
extremities is causally related to that exposure.  The 
service medical records are negative for complaints, 
diagnosis, or treatment for flaccid paraparesis of the lower 
extremities, and there are no reports of treatment for or 
exposure to carbon tetrachloride.  In September 1955, the 
veteran was treated for scaling dermatitis of the left hand 
and both feet, and a June 1956 service separation examination 
noted his complaints of occasional bilateral leg cramps  
Clinical examination found no lower extremity abnormality.  
Dermatitis of the left palm and hand were diagnosed.

During a VA examination conducted in October 1956, there were 
no complaints or musculoskeletal findings with respect to the 
veteran's lower extremities.  A dermatology examination found 
dermatophytosis of the left hand and both feet.  

In May 1966, the veteran was admitted to Harbor General 
Hospital with complaints of loss of sensation in the legs in 
February 1966.  The veteran reported a history of temporary 
muscle weakness of two or three days in 1955, while he was in 
service.  In May 1966, an abnormal electromyogram 
demonstrated partial denervation of all lower extremities.  
The examiner stated that 

[t]he category of diseases that seem most 
likely to me are those of lower motor 
neuron involvement, such as the 
progressive peripheral neuropathies, with 
various causes, toxic, metabolic, or 
carcinomatous, possibly infectious in 
that infection was initially present at 
onset.  Also Gillian-Barre disease should 
be considered.

In June 1966, a left quadriceps biopsy was performed, which 
indicated polymyositis.  On discharge, the diagnoses were 
neuropathic muscle weakness, "probably secondary to viral 
infection," as well as "schizoid personality; hysterical 
component to muscular weakness."

A VA neurological examination in 1967, found flaccid paresis 
of the lower extremities.  The diagnosis was flaccid paresis 
of the lower extremities, secondary to encephalitis.  

A VA outpatient treatment record dated in August 1979, the 
veteran provided a history of paralysis of the lower legs 
since 1966.  The diagnosis was status post paralysis of the 
lower leg, by history, associated with residual lower leg 
weakness.  

At a VA examination in November 1981, the veteran gave a 
history of dumping a soda bottle filled with carbon 
tetrachloride during service, which burned the palms of his 
hands and caused a viral infection.  He stated that he 
experienced amnesia with respect to this event and did not 
"remember the details" until 1981.  The diagnosis was 
congenital ichthyosis, with possible onychomycosis of the 
nails.

In February 1986, the Commanding Officer of Headquarters, 
22nd Combat Support Group (Strategic Air Command) at March 
Air Force Base, reported that a search of hospital records, 
personnel records, and records belonging to the Office of 
Special Investigations did not reveal any evidence pertaining 
to the veteran.  Additionally, the Department of the Air 
Force, reported in April 1986, that a review of records at 
the March Air Force Base hospital did not disclose any 
treatment records pertaining to the veteran for an alleged 
carbon tetrachloride burn.

A VA outpatient treatment record dated in February 1994 noted 
that the veteran had a severe rash.  The veteran stated that 
he had this rash since exposure to carbon tetrachloride in 
the 1950's.  

A VA pathology report dated in April 1994, noted a reported 
history of a 1955 carbon tetrachloride burn.  A punch biopsy 
from the palm of the left hand indicated chronic inactive 
superficial perivascular dermatitis.  The epidermis was 
unremarkable.  It was the opinion of the pathologist, O. 
Rubinstein, M.D., that the lesion was consistent with an old 
episode of a carbon tetrachloride burn.  

VA outpatient treatment records from 1994 to 1996 report a 
history of exposure to carbon tetrachloride.  A VA 
dermatology clinical evaluation in November 1994 assessed 
dermopathy, secondary to carbon tetrachloride exposure.  In 
June and December 1996, VA outpatient treatment records noted 
carbon tetrachloride exposure in 1955, followed by 
dermatology.  

In January 1997, the veteran was afforded a VA examination by 
an endocrinologist.  The appellant provided a history that 
paralysis of his lower extremities, loss of power, and muscle 
weakness that were secondary to a carbon tetrachloride burn 
during military service in 1955.  Examination of the skin 
revealed marked desquamation of the skin, particularly the 
hands and feet.  The hands and nails were found to be in 
slight deterioration, and the skin was noted to be extremely 
dry, with severe cracking and bleeding.  The examiner stated 
that the hand lesions were "perfectly consistent [with] 
chemical injury [with] deformity of the integument."  
Examination of the musculoskeletal system revealed diffuse 
muscle weakness, especially of the arms and legs, with the 
fingers only a little weak.  The examiner noted substantial 
desquamation of the feet and soles, with cracking skin, as 
well as poor condition of the nails, consistent with past 
chemical exposure.  The examiner regarded these findings as a 
manifestation of integumentary disfigurement. 

A VA neurological examination conducted in March 1997, 
reported muscle weakness in the upper and lower extremities.  
It was noted that the veteran reported that muscle weakness 
below the waist began in 1955, with a history of exposure to 
carbon tetrachloride in the 1950's.  The impression was a 
history of muscle weakness, functional component upon 
examination, and rule out myopathy and neuropathy, secondary 
to hypothyroidism.  In an addendum to the examination, mild 
non-specific peripheral nerve and muscle involvement was 
reported.  The examiner opined that it was "possible that 
the changes are the residuum of exposure to carbon 
tetrachloride."  

In December 1997, this examiner stated that review of the 
medical record, temporal profile of neurological symptoms and 
signs, and laboratory test results showed that there was more 
than a 50 percent chance that the veteran's neurological 
condition had a different etiology other than claimed 
exposure to carbon tetrachloride in service.  

A VA electromyography in March 1997, reported complaints of 
weakness in the extremities, particularly  his lower 
extremities, as a result of in-service exposure to carbon 
tetrachloride in the 1950's.  The provisional diagnosis was 
carbon tetrachloride-induced muscle weakness, primarily in 
the lower extremities.  Sensory examination was within normal 
limits.  The impression was weakness in the extremities, 
greater in the lower extremities.  Nerve conduction velocity 
testing was within normal limits.  Needle examination of the 
right vastus and anterior tibia was performed; however, the 
veteran could not tolerate further testing.  The impression 
was no definite evidence of polyneuropathy, but the 
examination was incomplete.  

A VA outpatient treatment record in April 1997, indicated a 
history of bilateral lower extremity weakness since 1955.  
The assessment was history of muscle weakness, rule out 
myopathy.  

A VA computerized tomography of the head in April 1997, 
reported a clinical history of carbon tetrachloride poisoning 
and amnesia.  The impression was of a small lacunar 
infarction of the right frontal lobe near the tip of the 
frontal horn of the lateral ventricle. 

In October 1997, the VA Chief of Hematology/Transfusion 
Service reviewed the 1994 pathology report and concluded that 
there was no confirmatory evidence that the lesion was due to 
carbon tetrachloride.  In December 1997, this physician 
stated that there was a greater than 50 percent chance that 
the 1994 lesion was caused by something other than an old 
carbon tetrachloride burn.  The opinion of the physician was 
that the findings of the histologic examination were non-
specific, in that the findings could be caused by any 
irritation or inflammation, "whatever the causative agent 
was."

In July 2001, the Social Security Administration reported 
that any records they may have had regarding the veteran from 
1966 to 1967 had been purged.

The VA Chief Pathologist noted in August 2001, that Dr. 
Rubinstein, the pathologist that rendered the 1994 pathology 
report, was no longer with VA.  The VA Chief Pathologist, 
noting that level 2 path evidence was not available, reviewed 
levels 1 and 3 of the pathology specimen taken in 1994, with 
the VA Chief of Surgical Pathology and concluded that 

this skin biopsy is normal.  I see no 
evidence to suggest injury with carbon 
tetrachloride or any other noxious agent.  

While there are a few scattered 
lymphocytes present in the dermis of the 
specimen, in my opinion these are too few 
in number to render a diagnosis of 
perivascular dermatitis.  This small 
number of lymphocytes can be seen in the 
skin of normal patients.

In a statement dated in November 2001, Dr. Rubinstein, now an 
Associate Professor of Pathology at Chicago Medical School, 
indicated that he had reviewed the tissue slide of the skin 
biopsy taken in 1994.  Dr. Rubinstein concluded that

[t]he tissue section represents mild, 
chronic, inactive superficial 
perivascular dermatitis.  Conceivably in 
this lesion (sic) could have been caused 
by an old episode of carbon tetrachloride 
burn and I have used the term 
"consistent with" in my tissue report 
to point out this fact.  

However, this particular lesion is 
nonspecific and as such many other 
etiologic agents such as many types of 
contact dermatitis, drug eruptions, viral 
and fungal conditions, etc. could have 
caused it.  Therefore, it is impossible 
to determine in this case that the lesion 
was caused more likely than not by a 
carbon tetrachloride burn.  

A VA dermatology examination conducted in February 2002, 
reported a history of carbon tetrachloride burns while in 
service.  The diagnoses were likely onychomycosis and eczema 
of the hands.  An addendum to this report stated that the 
veteran had irritant hand dermatitis from frequent washing 
and not dyshidrotic eczema.  

A report of an excisional biopsy of the left palm taken in 
February 2002, noted a "history of exposure" to carbon 
tetrachloride in service, and a chronic rash.  No significant 
abnormality was found.  The slides showed acral skin with 
thick stratum coreum, unremarkable epidermis and dermis, as 
well as subcutaneous fatty tissue containing nerve bundles 
and Pacinian corpuscles.  The pathologist noted that the

[p]revious report was dermal neuroma.  
However, further examination found that 
nerve bundles, while numerous, do not 
extend significantly into dermis.  The 
report is therefore modified.  The cause 
of [the veteran's] chronic rash is still 
not clear.

Based on the evidence of record, the Board finds that service 
connection for paralysis of the lower extremities due to 
carbon tetrachloride exposure is not warranted as there is no 
evidence that the veteran was exposed to carbon tetrachloride 
while in service.  Moreover, there is no evidence of 
paralysis of the lower extremities in service, or that any 
current paralysis is related thereto.  

When flaccid paresis of the lower extremities was first 
diagnosed in 1967, it was reported as due to encephalitis.  
The subsequent medical evidence of record, approximately 40 
years after service discharge that relates a skin disorder to 
exposure to carbon tetrachloride was based on the veteran's 
self-reported history, rather than objective evidence.  
Although Dr. Rubinstein indicated in 1994, that the lesion of 
the left hand was consistent with an old episode of carbon 
tetrachloride burn, he later stated that the lesion was 
nonspecific.  As such, many other etiologic agents such as 
contact dermatitis, drug eruptions, and viral and fungal 
conditions, could have caused it.  He further stated that it 
was impossible to determine in this case that the lesion was 
caused more likely than not by a carbon tetrachloride burn.  
Additionally, the VA Chief Pathologist concluded in August 
2001, that there was no evidence to suggest injury with 
carbon tetrachloride or any other noxious agent.  

The Board recognizes the veteran's sincerely held personal 
belief that he was exposed to carbon tetrachloride in 
service, and that his currently diagnosed lower extremity 
neurological disorder is causally related thereto.  In this 
regard, however, a lay person, untrained in the field of 
medical diagnostics, is incompetent to offer an opinion that 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's assertions that he was exposed to 
carbon tetrachloride in service and that there is a causal 
nexus between his currently diagnosed lower extremity 
paralysis and such claimed inservice exposure, do not 
constitute competent medical evidence because there is no 
indication that the appellant has the medical training, 
expertise, or diagnostic ability to competently report such 
exposure, or to link the claimed exposure with subsequent 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board further acknowledges the veteran's sincerely held 
personal belief that the dermatitis noted in service in 1955 
reflected exposure to carbon tetrachloride.  The sick call 
reports, however, do not relate the dermatitis to carbon 
tetrachloride exposure.  While service connection for 
dermatophytosis of the hands and feet was granted in November 
1956, that award was based on service medical records showing 
in-service treatment for dermatitis, and an October 1956 VA 
examination that diagnosed dermatophytosis of the hands and 
feet.  Service connection for this disability was not based 
on in-service exposure to carbon tetrachloride, and neither 
the service medical records nor the VA examination conducted 
in October 1956 refer to any exposure to carbon 
tetrachloride.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for paralysis of the lower extremities due 
to carbon tetrachloride exposure is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

